Title: To James Madison from Anthony Terry (Abstract), 3 April 1805
From: Terry, Anthony
To: Madison, James


3 April 1805, Cádiz. “I had the honour of addressing you on the 25th. ultimo.
“The Vessel being Still detained affords me the pleasure of inclosing you a translation of the Official Letter receiv’d by this Governor from Vice Admiral Orde respecting the Blockade [not found], and a List of the Vessels armed in this Bay for your government.”
  Adds in a postscript: “Government Notes 48 ½ a 49%.”
